            CASE 0:19-cv-02938-SRN-LIB Doc. 1-5 Filed 11/20/19 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                           Case No. ____________________

LISA A. BIRON,                                           CERTIFICATE OF SERVICE
                                                         BY U.S. MAIL
                      Plaintiff,

       v.

KATHLEEN HAWK SAWYER, DIRECTOR
FEDERAL BUREAU OF PRISONS; WARDEN
NANETTE BARNES; DEANNA HILLER,
UNIT MANAGER,

                      Defendants.


       I hereby certify that on November 20, 2019, I caused the following documents:

       NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT;
       EXHIBITS 1-2; CIVIL COVER SHEET; CERTIFICATE OF SERVICE BY
       U.S. MAIL

to be filed electronically with the Clerk of Court through ECF.

       I further certify that I caused a copy of the foregoing documents to be mailed by

first class mail, postage paid, to the following:

       Lisa A. Biron (#12775-049)
       FCI Waseca
       P.O. Box 1731
       Waseca, MN 56093

                                                    s/ Andrew Tweeten
                                                    Andrew Tweeten
                                                    Assistant United States Attorney
